Citation Nr: 0936144	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, rated as zero percent disabling from November 24, 2003, 
and as 10 percent disabling from March 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The September 2004 rating 
decision awarded service connection for bilateral hearing 
loss and assigned a zero percent rating.  A 10 percent rating 
was later assigned by the September 2005 rating decision; the 
award was made effective from March 15, 2005, the date of an 
audiological examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case, the 
Veteran has not suggested that the 10 percent evaluation 
would satisfy his appeal for a higher evaluation for his 
bilateral hearing loss.  Nor has he or his representative 
otherwise suggested that the maximum rating available for 
that disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for bilateral hearing loss remains open and is properly 
before the Board.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the bilateral 
hearing loss rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized that issue as set forth on the title 
page.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 15, 2005, audiometric testing done for VA 
compensation purposes reveals no worse than Level II hearing 
acuity in the both ears.

2.  Since March 15, 2005, audiometric testing reveals no 
worse than Level V hearing acuity in the right ear and Level 
III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's ear 
hearing loss prior to and since March 15, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 3.159, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in December 2006.  The RO also provided a statement of 
the case (SOC) reporting the results of its reviews of the 
issue on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in September 2004.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate for rating purposes, as it is predicated on a full 
reading of the Veteran's medical records.  It considers all 
of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran was afforded a VA audiometric examination in 
September 2004.  The Veteran's puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
60
LEFT
20
35
50
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 84 percent in the 
right ear and 88 percent in the left ear.  

The Veteran submitted a private audiological evaluation, but 
conducted by a VA audiologist, dated in March 2005. The 
Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
70
LEFT
35
40
55
65

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 78 percent in the 
right ear and 80 percent in the left ear.  The Veteran 
reported difficulty hearing and understanding in group 
environments as well as in the presence of background noise.  

The Veteran submitted a private audiogram dated in August 
2006.  The Veteran's puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
65
75
LEFT
40
50
60
70

Speech audiometry was given, but was not done in accordance 
with the Maryland CNC test.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
When an original rating is appealed, consideration must be 
given as to whether an increase or decrease is warranted at 
any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Consequently, the Board 
will evaluate the Veteran's bilateral hearing loss disability 
as a claim for a higher evaluation of the original award, 
effective from November 25, 2003, the date of award of 
service connection, with a staged rating effective March 15, 
2005.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's bilateral hearing loss, the Board notes that 
hearing loss evaluations are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1999).  Ratings range from zero to 100 percent based on 
organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table 
VIA, Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the March 2005 examination reveals that 
Veteran has the first type of exceptional hearing loss 
pattern in his right ear-all thresholds exceeding 55 
decibels.  Therefore, the provisions of 38 C.F.R. § 4.86 
apply and will be considered in regards to his right ear for 
the purposes of rating his hearing loss based on the March 
2005 examination.

Beginning with the results of the September 2004 VA 
audiological examination, the puretone threshold averages 
were 51 for the right ear and 41 for the left ear.  38 C.F.R. 
§ 4.85(d).  Entering Table VI (abbreviated below from 
38 C.F.R. § 4.85) with the above speech audiometry findings 
and the speech recognition ability of 84 percent for the 
right ear and 88 percent for the left ear, results in scores 
of II for each ear. 



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of II) shows that, based on the September 2004 VA 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the March 2005 audiological 
examination, the puretone threshold averages were 62.5 for 
the right ear and 48.75 for the left ear.  38 C.F.R. 
§ 4.85(d).  Entering Table VI (abbreviated below from 
38 C.F.R. § 4.85) with the above speech audiometry findings 
(with the right ear average rounded to 63 and the left ear 
average rounded to 49) and the speech recognition ability of 
78 percent for the right ear and 80 percent for the left ear, 
results in scores of IV for the right ear and III for the 
left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of III; poorer 
ear level score of IV) shows that, based on the March 2005 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is 10 percent.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Because the Veteran has exceptional hearing impairment in his 
right ear, the Board will examine whether the use of Table 
VIA results in a higher Roman numeral.  See 38 C.F.R. 
§ 4.86(a).  Entering Table VIA with the above speech 
audiometry finding (with right ear average rounded to 63) 
results in a score of V.  See Table VIA, below, replicated 
from 38 C.F.R. § 4.85.



Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of III; poorer 
ear level score of V) shows that the level of the Veteran's 
percentage of hearing impairment is still 10 percent, even 
with the application of Table VIA.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Thus, a higher rating is not available even using Table VIA 
for the Veteran's right ear.  Therefore, the Veteran is 
entitled to a 10 percent rating based on the March 2005 
audiological examination.

Turning to the results of the August 2006 audiological 
examination, the puretone threshold averages were 61.25 for 
the right ear and 55 for the left ear.  38 C.F.R. § 4.85(d).  
As noted above, speech discrimination results were not in 
accordance with the Maryland CNC test and therefore may not 
be used.  38 C.F.R. § 4.85.  As such, Table VIA will be used.  
See 38 C.F.R. § 4.85(c).  Entering Table VIA with the above 
speech audiometry findings (with right ear average rounded to 
62) results in scores of IV for the right ear and III for the 
left ear.  See Table VIA, below, replicated from 38 C.F.R. § 
4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of III; poorer 
ear level score of IV) shows that the level of the Veteran's 
percentage of hearing impairment is 10 percent.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the Veteran has been awarded a zero percent rating 
prior to March 15, 2005, and a 10 percent rating thereafter 
based on the March 2005 audiological examination.  For the 
reasons set forth above, the evidence does not show that the 
Veteran is entitled to a compensable rating prior to March 
15, 2005, or a rating higher than 10 percent from March 15, 
2005.  Therefore, his rating claim is denied.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008). The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the September 2004 VA examination pre-dated the revised 
worksheets and therefore, did not discuss the effect of the 
Veteran's hearing loss disability on occupational 
functioning.  However, to the extent that the VA examination 
report not include a discussion of the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life, the Board finds no prejudice to the Veteran 
as a result of this omission because he has not alleged such 
prejudice.  Moreover, the evidence does not show that the 
Veteran's hearing difficulties have resulted in marked 
interference with employment or activities of daily life.  
Additionally, the Board notes that while the March 2005 
audiological evaluation was private, it was performed by a VA 
audiologist and he discussed the effect of the Veteran's 
hearing loss disability on his daily life.  Thus, any error 
on the part of the September 2004 VA examiner in failing to 
address the effects of the Veteran's hearing loss disability 
on occupational functioning and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's hearing loss 
has an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the loss of hearing acuity reported by the 
Veteran is specifically contemplated by the criteria 
discussed above.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


